979 A.2d 766 (2009)
979 N.J. 766
In the Matter of Nancy I. OXFELD, an Attorney at Law.
D-166 September Term 2008.
Supreme Court of New Jersey.
October 8, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *767 09-152, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that NANCY I. OXFELD of NEWARK, who was admitted to the bar of this State in 1977, should be censured for violating RPC 1.1(a)(gross neglect), RPC 1.3(lack of diligence) and RPC 1.4(b)(failure to communicate with client), and good cause appearing;
It is ORDERED that NANCY I. OXFELD is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.